PER CURIAM.
The employer/carrier’s claim against the Special Disability Trust Fund, filed some 15 months after the first payment of excess permanent compensation (in the form of wage loss benefits), is barred by section 440.49(2)(g), Florida Statutes (1985). The 60-day clock provided by the statute was not restarted by the claimant’s return to physician’s care after being once released and determined at maximum medical improvement (MMI) and then being released again with a new MMI date. Special Disability Trust Fund v. Florida Power Corporation, 558 So.2d 130 (Fla. 1st DCA 1990). Further, it is apparent that this clock is similarly not restarted each time the claimant makes a wage loss request. The underpinnings of Special Disability Trust Fund v. Sunshine Jr. Stores, Inc., 417 So.2d 1170 (Fla. 1st DCA 1982), have been substantially eroded by subsequent decisions of this court. See Special Disability Trust Fund v. Jimmy Hart Masonry, 424 So.2d 884 (Fla. 1st DCA 1983); Special Disability Trust Fund v. Southern Bell Telephone & Telegraph Co., 551 *499So.2d 575 (Fla. 1st DCA 1989); Special Disability Trust Fund v. Florida Power Corp., supra; Special Disability Trust Fund v. Champion International, 584 So.2d 619 (Fla. 1st DCA 1991).
AFFIRMED.
BARFIELD, ALLEN and KAHN, JJ., concur.